                                                                                                                          Case 4:19-cv-00301-KAW Document 29 Filed 10/22/19 Page 1 of 3



                                                                                                                    1    NOAH G. BLECHMAN (State Bar No. 197167)
                                                                                                                         noah.blechman@mcnamaralaw.com
                                                                                                                    2    CAMEREN N. RIPOLI (State Bar No. 318045)
                                                                                                                         cameren.ripoli@mcnamaralaw.com
                                                                                                                    3    MCNAMARA, NEY, BEATTY, SLATTERY,
                                                                                                                         BORGES & AMBACHER LLP
                                                                                                                    4    3480 Buskirk Avenue, Suite 250
                                                                                                                         Pleasant Hill, CA 94523
                                                                                                                    5    Telephone: (925) 939-5330
                                                                                                                         Facsimile: (925) 939-0203
                                                                                                                    6
                                                                                                                         Attorneys for Defendants
                                                                                                                    7    CITY OF PITTSBURG, OFFICER ARELLANO and OFFICER
                                                                                                                         TINDLE
                                                                                                                    8
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9                                  UNITED STATES DISTRICT COURT
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10                                 NORTHERN DISTRICT OF CALIFORNIA

                                                                                                                   11

                                                                                                                   12
                                                                        TELEPHONE: (925) 939-5330




                                                                                                                         TERRANCE AMONS; TERRELL                            Case No. C19-00301 KAW
                                                                           ATTORNEYS AT LAW




                                                                                                                   13    AMONS; SANDRA TALBERT,
                                                                                                                                                                            STIPULATION AND [PROPOSED]
                                                                                                                   14                   Plaintiffs,                         ORDER TO EXTEND THE DEADLINE
                                                                                                                                                                            TO COMPLETE EARLY NEUTRAL
                                                                                                                   15           vs.                                         EVALUATION

                                                                                                                   16    CITY OF PITTSBURG; PITTSBURG
                                                                                                                         POLICE OFFICER JESUS ARELLANO;
                                                                                                                   17    PITTSBURG POLICE OFFICER DILLON
                                                                                                                         TINDLE and DOES 1-25;,
                                                                                                                   18
                                                                                                                                        Defendants.
                                                                                                                   19
                                                                                                                   20

                                                                                                                   21          Plaintiffs TERRANCE AMONS, TERRELL AMONS, and SANDRA TALBERT

                                                                                                                   22   (“Plaintiffs”), and Defendants CITY OF PITTSBURG, et al. (“Defendants”), by and through their

                                                                                                                   23   respective attorneys of record, hereby stipulate to the following:

                                                                                                                   24              1. WHEREAS Your Honor issued a Case Management Order (ECF 26) on July 17,

                                                                                                                   25   2019, requiring the parties to complete an Early Neutral Evaluation (“ENE”) by October 25, 2019.

                                                                                                                   26              2. WHEREAS Mr. David Meadows was assigned by the ADR Office as the ENE

                                                                                                                   27   evaluator in this matter on July 26, 2019.

                                                                                                                   28              3. WHEREAS counsel and Mr. Meadows participated in a conference call on August
                                                                                                                         STIPULATION AND [PROPOSED] ORDER TO
                                                                                                                         EXTEND THE DEADLINE TO COMPLETE
                                                                                                                         ENE, C19-00301 KAW
                                                                                                                          Case 4:19-cv-00301-KAW Document 29 Filed 10/22/19 Page 2 of 3



                                                                                                                    1   1, 2019 and agreed the ENE session would occur on October 21, 2019.

                                                                                                                    2                4. WHEREAS Mr. Meadows had an unforeseen scheduling conflict and the parties had

                                                                                                                    3   to reschedule the ENE session.

                                                                                                                    4                5. WHEREAS after further discussions between counsel and Mr. Meadows the parties

                                                                                                                    5   have set the ENE session for November 8, 2019, at 10:00 a.m.

                                                                                                                    6                6. WHEREFORE, as good cause has been shown and the parties have stipulated

                                                                                                                    7   thereto, by and through their respective counsel, and the ENE is now set for November 8, 2019, the

                                                                                                                    8   parties seek an Order from the Court to continue the deadline to complete the ENE session from
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9   October 25, 2019, to November 15, 2019. This new deadline will not affect other set deadlines in
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10   this case.

                                                                                                                   11           IT IS SO STIPULATED

                                                                                                                   12           The parties attest that concurrence in the filing of these documents has been obtained from
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13   each of the other Signatories, which shall serve in lieu of their signatures on the document.

                                                                                                                   14
                                                                                                                        Dated: October 21, 2019               By:      /s/ Stanley Goff_________________
                                                                                                                   15                                               Stanley Goff
                                                                                                                   16                                               Attorney for Plaintiffs

                                                                                                                   17
                                                                                                                        Dated: October 21, 2019               MCNAMARA, NEY, BEATTY, SLATTERY,
                                                                                                                   18                                         BORGES & AMBACHER LLP

                                                                                                                   19
                                                                                                                   20                                         By:      /s/ Blechman, Noah G
                                                                                                                                                                    Noah G. Blechman
                                                                                                                   21                                               Cameren N. Ripoli
                                                                                                                                                                    Attorneys for Defendants
                                                                                                                   22                                               CITY OF PITTSBURG, OFFICER ARELLANO and
                                                                                                                                                                    OFFICER TINDLE
                                                                                                                   23

                                                                                                                   24

                                                                                                                   25

                                                                                                                   26

                                                                                                                   27

                                                                                                                   28
                                                                                                                         STIPULATION AND [PROPOSED] ORDER TO               2
                                                                                                                         EXTEND THE DEADLINE TO COMPLETE
                                                                                                                         ENE, C19-00301 KAW
                                                                                                                          Case 4:19-cv-00301-KAW Document 29 Filed 10/22/19 Page 3 of 3



                                                                                                                    1                                         ORDER

                                                                                                                    2   PURSUANT TO THE PARTIES’ STIPULATION, IT IS HEREBY ORDERED AS FOLLOWS:

                                                                                                                    3         The deadline to complete the ENE is hereby extended to November 15, 2019.

                                                                                                                    4   IT IS SO ORDERED

                                                                                                                                                                                        S DISTRICT
                                                                                                                    5
                                                                                                                                                                                     ATE           C
                                                                                                                                                                                    T




                                                                                                                                                                                                           O
                                                                                                                                                                               S
                                                                                                                    6             October 22
                                                                                                                        Dated: ________________, 2019




                                                                                                                                                                                                            U
                                                                                                                                                                              ED




                                                                                                                                                                                                             RT
                                                                                                                                                                                                       ERED




                                                                                                                                                                          UNIT
                                                                                                                                                                                     O ORD
                                                                                                                    7                                                        IT IS S
                                                                                                                                                          By: ________________________________________




                                                                                                                                                                                                                  R NIA
                                                                                                                                                                 HON. KANDIS A. WESTMORE
                                                                                                                    8                                            MAGRISTRATE JUDGE estmore
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                                                                          NO
                                                                                                                                                                                                 andis W
                                                                                                                                                                                    J u d ge K




                                                                                                                                                                                                                  FO
                                                                                                                                                                           RT
                                                                                                                    9




                                                                                                                                                                                                              LI
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                                                                                   ER




                                                                                                                                                                              H




                                                                                                                                                                                                           A
                                                                                                                                                                                        N                     C
                                                                                                                   10                                                                                     F
                                                                                                                                                                                            D IS T IC T O
                                                                                                                                                                                                  R
                                                                                                                   11

                                                                                                                   12
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13

                                                                                                                   14

                                                                                                                   15

                                                                                                                   16

                                                                                                                   17

                                                                                                                   18

                                                                                                                   19
                                                                                                                   20

                                                                                                                   21

                                                                                                                   22

                                                                                                                   23

                                                                                                                   24

                                                                                                                   25

                                                                                                                   26

                                                                                                                   27

                                                                                                                   28
                                                                                                                         STIPULATION AND [PROPOSED] ORDER TO         3
                                                                                                                         EXTEND THE DEADLINE TO COMPLETE
                                                                                                                         ENE, C19-00301 KAW
